     Case 4:20-cv-00335-O Document 75 Filed 09/09/21             Page 1 of 17 PageID 2419



                              IN THE UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF TEXAS
                                    FORT WORTH DIVISION

JOSEPH FRIEDHEIM, IASMIN                        §
FRIEDHEIM, and JF SOLUTIONS LTD.                §
      Plaintiffs/Intervention Defendants,       §
                                                §
v.                                              §            Civil Action No. 4:20-cv-335
                                                §
THOMAS HOEBER                                   §
  Defendant,                                    §
                                                §
HÖEBER MEDIA, LLC                               §
      Intervenor Plaintiff/Counter-Defendant    §


              DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFFS’
          MOTION TO PERMIT WITNESSES TO APPEAR VIA VIDEO CONFERENCE




RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY
  Case 4:20-cv-00335-O Document 75 Filed 09/09/21                                                    Page 2 of 17 PageID 2420



                                                            TABLE OF CONTENTS

                                                                                                                                                PAGE

SUMMARY ............................................................................................................................................... 1
BACKGROUND ........................................................................................................................................ 1
ARGUMENT & AUTHORITIES ................................................................................................................. 3
           I.          Legal standard............................................................................................................... 3
           II.         Good Cause Does Not Exist for the Court Granting Leave as to Each of the
                       Proposed Video Witnesses. .......................................................................................... 4
                       A.          Plaintiffs Failed to Timely Disclose These Witnesses. .................................... 4
                       B.          Plaintiffs’ Requests for These Witnesses to Testify Remotely Solely Upon
                                   Inconvenience Should Be Denied................................................................... 6
                       C.          Plaintiffs’ Requests as to Cassamo Should Also Be Denied........................... 8
                       D.          Plaintiffs’ have not demonstrated that they can accomplish this request.... 11
CONCLUSION ....................................................................................................................................... 12




RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                                                     PAGE ii
  Case 4:20-cv-00335-O Document 75 Filed 09/09/21                                         Page 3 of 17 PageID 2421



                                                   TABLE OF AUTHORITIES

                                                                                                                            PAGE(S)

Cases

Ashton Woods Holdings L.L.C. v. USG Corp.,
       No. 15-cv-01247-HSG, 2021 U.S. Dist. LEXIS 66020 (N.D. Cal. Apr. 5, 2021) ................. 10

Ballesteros v. Wal-Mart Stores E., LP,
         No. 2:19-cv-881-SPC-NPM, 2021 U.S. Dist. LEXIS 129008 (M.D. Fla. July 12, 2021)......... 7

Benjamin v. Sparks,
       986 F.3d 332 (4th Cir. 2021) ................................................................................................. 11

Bridges v. United States,
         No. 3:15-cv-1248-J-25PBD, 2017 U.S. Dist. LEXIS 186787 (M.D. Fla. May 30, 2017)......... 8

Campbell v. Keystone Aerial Surveys, Inc.,
      138 F.3d 996 (5th Cir. 1998) ................................................................................................... 4

Diamond Resorts Int'l, Inc. v. Aaronson,
      No. 6:17-cv-1394-Orl-37DCI, 2019 U.S. Dist. LEXIS 150094 (M.D. Fla. Mar. 26, 2019) .... 8

GREE, Inc. v. Supercell Oy,
      No. 2:19-cv-00071-JRG-RSP, 2020 U.S. Dist. LEXIS 132016 (E.D. Tex. July 26, 2020) ...... 5

In re Depuy Orthopaedics, Inc. Pinnacle Hip Implant Prods. Liab. Litig.,
        2016 U.S. Dist. LEXIS 195409 (N.D. Tex. Sep. 20, 2016) ..................................................... 8

In re EpiPen,
        No. MDL No: 2785, 2021 U.S. Dist. LEXIS 125939 (D. Kan. July 7, 2021) ........................ 8

In re Vioxx Prods. Liab. Litig.,
        439 F. Supp. 2d 640 (E.D. La. 2006) ....................................................................................... 8

Kelly-Fleming v. City of Selma,
         No. SA-10-CV-675-XR, 2013 U.S. Dist. LEXIS 160790 (W.D. Tex. Nov. 9, 2013) .............. 5

Lea v. Wyeth Llc,
        No. 1:03-CV-1339, 2011 U.S. Dist. LEXIS 171728 (E.D. Tex. Nov. 22, 2011) .................... 9

Mealey v. Gautreaux,
       No. 3:16-CV-716-JWD-RLB, 2020 U.S. Dist. LEXIS 112369 (M.D. La. June 26, 2020) ...... 5


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                                    PAGE iii
  Case 4:20-cv-00335-O Document 75 Filed 09/09/21                                                  Page 4 of 17 PageID 2422




McPeters v. Thomas,
       No. 3:18-CV-39-CLC-HBG, 2021 U.S. Dist. LEXIS 50478 (E.D. Tenn. Feb. 24, 2021) .... 10

Novello v. Progressive Express Ins. Co.,
        No. 8:19-cv-1618-KKM-JSS, 2021 U.S. Dist. LEXIS 85014 (M.D. Fla. May 4, 2021)............ 6

Powers v. Target Corp.,
        No. 19-cv-60922, 2020 U.S. Dist. LEXIS 39761 (S.D. Fla. Mar. 6, 2020) ............................. 7

Santiago v. Franklin,
        No. 15 CV 1856, 2021 U.S. Dist. LEXIS 45840 (N.D. Ill. Mar. 11, 2021) ........................... 5

Stone Tech. (HK) Co. v. Glob. Geeks, Inc.,
        No. 20-cv-23251, 2021 U.S. Dist. LEXIS 129960 (S.D. Fla. July 12, 2021) ....................... 6, 8

Swearingen v. Gillar Home Health Care, L.P.,
       759 F. App'x 322 (5th Cir. 2019) ............................................................................................. 3

Torres v. Sushi Holdings, Inc.,
         2021 U.S. Dist. LEXIS 100474 (S.D.N.Y. May 27, 2021) ...................................................... 5


Rules

FED. R. CIV. P. 26 (a)(3)(A)(i) ................................................................................................................ 4

FED. R. CIV. P. 37(c) .............................................................................................................................. 4

FED. R. CIV. P. 37(c)(1) .......................................................................................................................... 4

FED. R. CIV. P. 43(a) .............................................................................................................................. 3

FED. R. CIV. P. 43 advisory committee’s notes to 1996 amendment .................................................. 3




RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                                                 PAGE iv
    Case 4:20-cv-00335-O Document 75 Filed 09/09/21                 Page 5 of 17 PageID 2423



                                             SUMMARY
         Plaintiffs have sought leave of Court to permit Kini Cassamo, Nuno Tuna, Marina Duarte

Brás, Luis Alfanso Fidalgo, and Fancisco Miguel Farhinha to appear and testify at the trial via video

conference. The Court should deny leave in these circumstances because these witnesses were

untimely disclosed in bad faith and no good cause or compelling circumstances support their

untimely testimony under Federal Rule of Civil Procedure 43(a). Additionally, Plaintiffs have no

plans for how to accomplish this from a technical standpoint.

                                           BACKGROUND
         Under the Court’s July 27, 2020 Scheduling Order, the parties were originally required to

complete fact discovery by April 30, 2021. 1 On April 22, 2021, the Court extended the deadline

for completion of discovery to May 14, 2021. 2

         On August 4, 2020, Plaintiffs served their Initial Disclosures listing only the “parties named

in the Original Complaint in addition to Nuno Tuna” as individuals likely to have discoverable

information. 3 Plaintiffs did not disclose Cassamo, Brás, Fidalgo, or Farhinha and did not serve

additional disclosures during the discovery period.

         The 30(b)(6) deposition of Joe Friedheim took place on April 30, 2021, and the deposition

of Plaintiff Iasmin Friedheim took place on May 5, 2021 and discovery was completed by May 14,

2021.

         In spite of the Court’s September 25, 2020 deadline for amending the pleadings, the Court’s

December 16, 2020 Order (ECF. No. 24) forbidding Plaintiffs from further amending, and the



1
  Sch. Order ¶ 6, at 3, ECF No. 15.
2
  Order 1, ECF No. 36.
3
  Pls.’ Initial Disclosures Ex. 1 at 2.


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                      PAGE 1
    Case 4:20-cv-00335-O Document 75 Filed 09/09/21                           Page 6 of 17 PageID 2424



passage of the extended discovery deadline, Plaintiffs filed a motion for leave to file a third amended

complaint on May 27, 2021, 4 The new allegations were not supported by admissible evidence. On

May 27, 2021—two weeks after the close of discovery—Plaintiffs served amended initial disclosures

listing Cassamo, Tuna, and Brás. 5 At this time, Plaintiffs did not disclose Fidalgo and Farhinha, the

address and telephone number of any of these individuals, or any information pertaining to the

discoverable information held by any of these individuals. 6

         On June 22, 2021—almost six weeks after the close of discovery—Plaintiffs then served their

second amended initial disclosures. 7 In the second amended initial disclosures, Plaintiffs disclosed

Cassamo, Tuna, Brás, and Fidalgo but not Farhinha. 8 For the first time, Plaintiffs attached

declarations containing the responsive information held by each individual listed above.” 9

         On August 18, 2021, Plaintiffs served their Pretrial Disclosures to identify their may call

witnesses as Cassamo, Tuna, and Warren V. Norred. 10 Plaintiffs also disclosed that, “[i]f the need

arises,” they “may also call” Brás, Fidalgo, and Farinha. 11 For all of these witnesses, this was the first

time that Plaintiffs disclosed the addresses and telephone numbers of any of these individuals—

except that Plaintiffs disclosed that the address and number for Tuna was still unknown. 12

         Plaintiffs have also indicated that Tuna, Brás, Fidalgo, and Farinha will all need Portuguese

translators. 13


4
  Pls.’ Mot. for Leave to File Am. Compl., ECF No. 40.
5
  Pls.’ [Am.] Initial Disclosures Ex. 2 at 2. (Note that this 2021 document is erroneously dated as 2020).
6
  Id.
7
  Pls.’ Second Am. Initial Disclosures Ex. 3 at 1.
8
  Id.
9
  Id.; see also id. at 3–4 (Brás dec.); id. at 5–6 (Fidalgo dec.); id. at 7–8 (Tuna dec.); id. at 9–11 (Cassamo dec.).
10
   Pls.’ Pretrial Discl. 2, ECF No. 60.
11
   Id.
12
   Id.
13
   Pls.’ Witness List, ECF No. 72.


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                    PAGE 2
     Case 4:20-cv-00335-O Document 75 Filed 09/09/21                    Page 7 of 17 PageID 2425



                                   ARGUMENT & AUTHORITIES
I.       Legal standard.

         Generally, the Fifth Circuit has held that “testimony must be presented by the witness in

open court unless a federal statute, the Federal Rules of Evidence, these rules, or other rules adopted

by the Supreme Court provide otherwise.” 14 Federal Rule of Civil Procedure 43(a) states:

         At trial, the witnesses’ testimony must be taken in open court unless a federal statute,
         the Federal Rules of Evidence, these rules, or other rules adopted by the Supreme
         Court provide otherwise. For good cause in compelling circumstances and with
         appropriate safeguards, the court may permit testimony in open court by
         contemporaneous transmission from a different location. 15

Moreover, the Advisory Committee Notes on the 1996 Amendment to Rule 43 clarify the requisite

“good cause” and “compelling circumstances” cannot be justified by merely showing that it is

“inconvenient for the witness to attend the trial.” 16

         The Advisory Committee Notes on the 1996 Amendment to this rule provide, however, that

“[o]ther possible justifications for remote transmission must be approached cautiously” because “[a]

party who could reasonably foresee the circumstances offered to justify transmission of testimony

will have special difficulty in showing good cause and the compelling nature of the circumstances.” 17

For several reasons, the Advisory Committee Notes on the 1996 Amendment to this rule explain

that “[n]otice of a desire to transmit testimony from a different location should be given as soon as

the reasons are known, to enable other parties to arrange a deposition, or to secure an advance ruling

on transmission so as to know whether to prepare to be present with the witness while testifying.” 18



14
   Swearingen v. Gillar Home Health Care, L.P., 759 F. App'x 322, 323 (5th Cir. 2019) (citing Fed. R. Civ. P.
43(a)).
15
   FED. R. CIV. P. 43(a).
16
   FED. R. CIV. P. 43 advisory committee’s notes to 1996 amendment.
17
   Id.
18
   Id.


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                            PAGE 3
     Case 4:20-cv-00335-O Document 75 Filed 09/09/21                       Page 8 of 17 PageID 2426



II.      Good Cause Does Not Exist for the Court Granting Leave as to Each of the Proposed
         Video Witnesses.

         Here, Plaintiffs have surprised Defendants with an entire slate of undisclosed witnesses. The

Proposed Video Witnesses were not timely disclosed under Rule 26(a), and thus, the necessity for

anticipating video conference testimony by these witnesses was not timely given to enable

Defendants to arrange a deposition or secure an advance ruling on the method for the presentation

of their testimony. Moreover, it the declarations from these proposed witnesses are any indication,

these witnesses will not be testifying about anything relevant to live claims or defenses.

         A.      Plaintiffs Failed to Timely Disclose These Witnesses.

         Good cause does not exist for the Court to permit the Proposed Video Witnesses to appear

and testify at trial via teleconference because the witnesses were not timely disclosed. Under Rule

26, a party is under an obligation to disclose the name, address, and telephone number of all

witnesses it expects to call. 19 When a party fails to provide these mandatory initial disclosures, Rule

37(c) expressly directs the Court to exclude the undisclosed witnesses. 20 Specifically, Rule 37(c)(1)

provides, “the party is not allowed to use [an undisclosed] witness . . . at a trial, unless the failure was

substantially justified or is harmless.” 21 In ruling on motions to strike testimony by late designated

witnesses, the court considers the same four factors outlined above: (1) the explanation given for the

failure to identify the witness; (2) the importance of the witness’s testimony; (3) the prejudice to the

opposing party if the witness is allowed to testify; and (4) the possibility that a continuance would

cure potential prejudice. 22


19
   FED. R. CIV. P. 26 (a)(3)(A)(i).
20
   FED. R. CIV. P. 37(c).
21
   FED. R. CIV. P. 37(c)(1).
22
   Campbell v. Keystone Aerial Surveys, Inc., 138 F.3d 996, 1000 (5th Cir. 1998); Kelly-Fleming v. City of Selma,
No. SA-10-CV-675-XR, 2013 U.S. Dist. LEXIS 160790, at *2 (W.D. Tex. Nov. 9, 2013).


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                               PAGE 4
     Case 4:20-cv-00335-O Document 75 Filed 09/09/21                   Page 9 of 17 PageID 2427



         Here, Plaintiffs’ failure to disclose the witnesses that it intends to call at trial has precluded

Defendants from taking depositions of any of the Proposed Video Witnesses. 23 Defendants should

not be required to accept Plaintiffs’ characterization of these undisclosed fact witnesses via

declaration nor video conference testimony without an opportunity to depose such witnesses.24

Accordingly, allowing their testimony and appearances via video conference would not be harmless.

         Further, the Court cannot permit these witnesses to testify in any capacity without seriously

prejudicing Defendants. 25 Allowing Defendants to depose these witnesses at this late juncture would

increase prejudice by awarding Plaintiffs for their late disclosures and occur at a time when trial is

fast approaching. 26 Allowing these witnesses also prejudices Defendants in that they are deprived of

an opportunity to prepare any counter witnesses to any testimony from the Proposed Video

Witnesses; and that, in turn, could delay trial in this case even more than it already would be. 27

Accordingly, allowing these witnesses significantly prejudices Defendants.

         Finally, the record supports an inference of bad faith in Plaintiffs’ failure to disclose these

witnesses. Much of the information was disclosed only in response to Defendants moving for

summary judgment on all of Plaintiffs’ claims.

         And the delay in this case is not appropriately linked to COVID-19 as the but-for cause of

the delay. Plaintiffs did not disclose these Proposed Video Witnesses until after the end of discovery




23
   See Kelly-Fleming v. City of Selma, 2013 U.S. Dist. LEXIS 160790, at *2.
24
   See GREE, Inc. v. Supercell Oy, No. 2:19-cv-00071-JRG-RSP, 2020 U.S. Dist. LEXIS 132016, at *7 (E.D. Tex.
July 26, 2020).
25
   See Torres v. Sushi Holdings, Inc., 2021 U.S. Dist. LEXIS 100474, at *12 (S.D.N.Y. May 27, 2021).
26
   See Mealey v. Gautreaux, No. 3:16-CV-716-JWD-RLB, 2020 U.S. Dist. LEXIS 112369, at *7 (M.D. La. June
26, 2020) (“This is particularly true given the timing of Defendant's disclosure during the COVID-19
pandemic which has severely limited access to witnesses and disrupted the normal methods for the taking of
depositions.”).
27
   See Santiago v. Franklin, No. 15 CV 1856, 2021 U.S. Dist. LEXIS 45840, at *7-8 (N.D. Ill. Mar. 11, 2021).


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                           PAGE 5
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                        Page 10 of 17 PageID 2428



in this case, after the close of amending pleadings in this case, and after the time for the parties to

file dispositive motions. Plaintiffs’ statement that these Proposed Video Witnesses will be traveling

from foreign countries to testify at this trial is pure speculation contingent upon the Court

permitting Plaintiffs leave to file a third amended complaint and Plaintiffs surviving Defendants’

motion for summary judgment. Plaintiffs have failed to adequately address the requirements under

the Court’s scheduling order to avoid their exclusion—let alone for this Court to permit their

testimony and do so via video conference means. 28 Accordingly, the Court should strike any of the

undisclosed witnesses from testifying under Rule 37.

        B.      Plaintiffs’ Requests for These Witnesses to Testify Remotely Solely Upon
                Inconvenience Should Be Denied.

        Plaintiffs have failed to establish any good cause or compelling circumstances justifying its

purported representatives’ need to remotely appear at trial. 29 Instead, the explanations submitted

to the Court reflect the entirely foreseeable inconvenience to these witnesses of having to travel

amidst COVID-19 travelling restrictions. 30 The primary basis for Plaintiffs’ relief as to Tuna, Brás,

Fidalgo, and Farinha is that “[t]he witnesses travel from Spain to the United States would pose a risk

not only to their health but to the public health of the state of Texas.” 31 These reasons without

more, however, are “mere inconvenience or the expense or logistical difficulties associated with travel

falls short of supplying the requisite good cause under Rule 43(a).” 32 Indeed, no intervening



28
   See Sch. Order ¶ 13, at 10, ECF No. 15.
29
   See Stone Tech. (HK) Co. v. Glob. Geeks, Inc., No. 20-cv-23251, 2021 U.S. Dist. LEXIS 129960, at *5 (S.D.
Fla. July 12, 2021).
30
   See id. at *5–6.
31
   Pls.’ Mot. Leave Witnesses Appear Video Conf. ¶ 6, at 3, ECF No. 63.
32
   Novello v. Progressive Express Ins. Co., No. 8:19-cv-1618-KKM-JSS, 2021 U.S. Dist. LEXIS 85014, at *4 (M.D.
Fla. May 4, 2021); Powers v. Target Corp., No. 19-cv-60922, 2020 U.S. Dist. LEXIS 39761, at *5–7 (S.D. Fla.
Mar. 6, 2020) (concluding that plaintiff failed to establish good cause under Rule 43(a) where the
“explanations submitted to the Court reflect[ed] the entirely foreseeable inconvenience” to the witness of


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                             PAGE 6
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                        Page 11 of 17 PageID 2429



circumstances have occurred since the Court’s Scheduling Order that would otherwise warrant

remote testimony on a mere inconvenience for traveling ground. 33

        Further, Plaintiffs, in bringing this action, are responsible for bearing the burdens and costs

of litigating their case, including costs and restrictions associated with securing travel and lodging. 34

Accordingly, to the extent Plaintiffs’ witnesses require additional accommodations and time to

ensure their availability to appear and testify at trial, Plaintiffs must bear the associated costs because

this inconvenience is not the type of “good cause” or compelling circumstances” that would warrant

granting Plaintiffs’ Motion. 35

        Moreover, other than Cassamo, Plaintiffs have failed to provide the Court with any

unexpected reason that would warrant its Proposed Video Witnesses’ remote appearance. 36 Trial in

this matter has been scheduled since July 27, 2020, 37 and Plaintiffs have been on notice of the need

to travel and appear in person for these proceedings for a significant amount of time. Plaintiffs have

not explained whether they informed Tuna, Brás, Fidalgo, and Farinha of the trial period and their

need to ensure their appearance at this trial. In light of Plaintiffs’ delay in providing notice of these

witnesses, the delay in seeking this relief, and in the absence of compelling reasons to justify remote




“having to interrupt his busy schedule to attend trial in person” and explaining that the “inconvenience” of
paying for a witness’s travel and lodging expenses does not constitute the “type of ‘good cause’ or ‘compelling
circumstances’ that would warrant granting Plaintiff’s Motion”).
33
   See Ballesteros v. Wal-Mart Stores E., LP, No. 2:19-cv-881-SPC-NPM, 2021 U.S. Dist. LEXIS 129008, at *2
(M.D. Fla. July 12, 2021) (denying remote appearance because “[t]he opportunity to judge the demeanor of a
witness face-to-face is accorded great value in our tradition”).
34
   See Stone Tech. (HK) Co., 2021 U.S. Dist. LEXIS 129960, at *6.
35
   Id.
36
   Id.
37
   Scheduling Order ¶ 1, at 2, ECF No. 15.


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                              PAGE 7
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                            Page 12 of 17 PageID 2430



appearance as to all of the Proposed Video Witnesses, the Court may and should deny Plaintiffs

their request for these witnesses to appear and testify via teleconference under Rule 43(a). 38

         C.      Plaintiffs’ Requests as to Cassamo Should Also Be Denied.

         The Court should also deny Plaintiffs’ request for Cassamo to appear and testify before the

jury via video conference because the control exerted over Cassamo by the Plaintiffs and the tactical

advantage that Plaintiffs seek by not producing Cassamo at the trial. Courts in the Fifth Circuit

have adopted a five factor test to determine whether to permit a witness to testify remotely at trial,

which include: (1) the control exerted over the witness by the party; (2) the complex, multi-party,

multi-state nature of the litigation; (3) the apparent tactical advantage, as opposed to any real

inconvenience to the witness, that the party is seeking by not producing the witness voluntarily;

(4) the lack of any true prejudice to the party; and (5) the flexibility needed to manage a complex

multi-district litigation. 39

         First, Plaintiffs have near complete control over whether Cassamo appears to testify at trial

and Defendants have no control over Cassamo. As such, this factor favors denying video conference

testimony. 40




38
   See Stone Tech. (HK) Co., 2021 U.S. Dist. LEXIS 129960, at *7; see also, e.g., Diamond Resorts Int'l, Inc. v.
Aaronson, No. 6:17-cv-1394-Orl-37DCI, 2019 U.S. Dist. LEXIS 150094, at *3 (M.D. Fla. Mar. 26, 2019)
(denying request to permit expert to testify remotely at trial, and explaining that the motion failed to indicate
“whether Plaintiffs informed [the expert] of the trial period that was set almost a year ago and the importance
of his availability to testify at trial . . . whether Plaintiffs could have reasonably foreseen availability
conflicts . . . and what they did to ensure his appearance at trial”); Bridges v. United States, No. 3:15-cv-1248-J-
25PBD, 2017 U.S. Dist. LEXIS 186787, at *3 (M.D. Fla. May 30, 2017) (denying request to permit parties to
take trial testimony of expert witnesses where “Plaintiff has not explained why his witnesses have scheduled
trips during the trial term and/or did not keep their schedules open during the trial term”);
39
   In re Vioxx Prods. Liab. Litig., 439 F. Supp. 2d 640, 643 (E.D. La. 2006); see also In re Depuy Orthopaedics, Inc.
Pinnacle Hip Implant Prods. Liab. Litig., 2016 U.S. Dist. LEXIS 195409, at *15 (N.D. Tex. Sep. 20, 2016).
40
   See In re EpiPen, No. MDL No: 2785, 2021 U.S. Dist. LEXIS 125939, at *40 (D. Kan. July 7, 2021).


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                   PAGE 8
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                             Page 13 of 17 PageID 2431



        Second, live testimony of Cassamo is necessary because Plaintiffs are relying on him to

essentially contradict their prior sworn statements and his testimony is highly suspect. Cassamo is

the son of Plaintiff Iasmin Friedheim, and she is likely to have a great influence on his testimony

and provides a strong motive for him to give false testimony. Additionally, Cassamo appears to have

an extensive criminal record that involved a crime of dishonesty to which he pleaded “nolo

contendere.” 41 Therefore, it is imperative that Cassamo actually face the accountability of the penalty

of perjury if he were to testify in this case.

        Thus, the Court should conclude that this factor also weighs in favor of avoiding self-serving

testimony by an individual outside of the United States. As such, this favor favors denying video

conference testimony.

        Third, Plaintiffs will enjoy a tactical advantage by refusing to produce Cassamo live in person.

At the outset, Defendants were unable to depose Cassamo due to Plaintiffs’ delay in disclosing

Cassamo as an individual with knowledge of relevant facts. As such, unlike the typical circumstance

where a person must present testimony of a witness who another party may call to the standby

deposition testimony, Defendants have been deprived of their opportunity to even depose Cassamo

by Plaintiffs’ conduct in this case. 42




41
  Ex. 4, LexisNexis public information search results, at 11: Indicating that Cassamo committed an offence
under Texas Penal Code § 42.06. This section of the penal code applies to filing a False Alarm or Report:
        (a) A person commits an offense if he knowingly initiates, communicates or circulates a report of a
        present, past, or future bombing, fire, offense, or other emergency that he knows is false or baseless
        and that would ordinarily:
                 (1) cause action by an official or volunteer agency organized to deal with emergencies;
                 (2) place a person in fear of imminent serious bodily injury; or
                 (3) prevent or interrupt the occupation of a building, room, place of assembly, place to
                 which the public has access, or aircraft, automobile, or other mode of conveyance.

42
  Cf. Lea v. Wyeth Llc, No. 1:03-CV-1339, 2011 U.S. Dist. LEXIS 171728, at *6–7 (E.D. Tex. Nov. 22, 2011)
(concluding plaintiff failed to show good cause because “Lea’s contention that she will be disadvantaged by


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                                       PAGE 9
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                          Page 14 of 17 PageID 2432



        Further, the prejudice does not equally apply to both sides because Defendants have no

mechanism to discover the basis of Cassamo’s testimony before trial. The primary mechanism for

Plaintiffs to have been able to offer Cassamo’s testimony was via deposition transcript, and Plaintiffs’

failure to obtain such testimony before trial does not satisfy Rule 43(a)’s good cause standard for

now permitting such testimony for the first time remotely. 43 Plaintiffs cannot dispute that they could

have sought to depose Cassamo, and Plaintiffs should not be afforded an opportunity to cure this

deficiency merely by permitting witnesses who may decline to travel to this District for trial to appear

and testify at trial via video conference. 44 Because Plaintiffs could have reasonably foreseen the

circumstances offered to justify transmission of testimony, Plaintiffs cannot now show good cause

and compelling circumstances merely after this need has ripened. 45 As such, this factor favors

denying video conference testimony.

        Fourth, the lack of any prejudice to the Plaintiffs exists. While Defendants do not challenge

the risks presented by the COVID-19 global pandemic, the reasons for Cassamo’s remote testimony

does not indicate that his appearance in this District as opposed to his activities in Spain present a

materially different risk for contracting COVID-19 or present any unique harm. 46 Further, the




presenting the deposition testimony of a witness whom Defendants may later call to the stand in their own
case lacks merit”)
43
   See Ashton Woods Holdings L.L.C. v. USG Corp., No. 15-cv-01247-HSG, 2021 U.S. Dist. LEXIS 66020, at *5
(N.D. Cal. Apr. 5, 2021) (“The Court finds this to be the ‘ordinar[y]’ case in which ‘depositions, including
video depositions, provide a superior means of securing the testimony of a witness who is beyond the reach
of a trial subpoena.’”).
44
   See id. at *5–6 (“To the contrary, this case presents the routine circumstance in which Plaintiffs were amply
on notice that these witnesses might well decline to travel to this district for trial, and should have proceeded
accordingly if they wanted deposition testimony beyond what now exists.”).
45
   See id.
46
   See McPeters v. Thomas, No. 3:18-CV-39-CLC-HBG, 2021 U.S. Dist. LEXIS 50478, at *9 n.3 (E.D. Tenn.
Feb. 24, 2021) (presenting testimony that witness’s doctor “advised her not to travel anywhere unless she had
to travel for treatment”).


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                              PAGE 10
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                        Page 15 of 17 PageID 2433



materiality of Cassamo’s testimony poses a direct prejudice to Defendants more than Plaintiffs

because the sole purpose of offering Cassamo’s testimony is to invalidate Defendants’ valid,

registered copyrights. No appropriate safeguards are offered to remedy the prejudice presented by

permitting Cassamo’s testimony other than to permit Defendants’ counsel an opportunity to cross

Cassamo—especially where Plaintiffs have failed to request to present his testimony via video

conference for months. 47 As such, this factor favors denying video conference testimony.

        Fifth, the Court has a need to reasonably manage this case and Plaintiffs should not be

permitted to transform this into a trial by surprise. While the Court needs flexibility to address

certain issues pertaining to foreign individuals with knowledge pertaining to the product, the Court

also needs to maintain control over this case based on the Plaintiffs’ failure to follow the Court’s

case management order. At a minimum, this factor favors denying video conference testimony.

        In balancing these factors, Defendants request that the Court conclude that Plaintiffs have

failed to show good cause and compelling circumstances under Rule 43(a) for permitting the

untimely disclosed Proposed Video Witnesses, including Cassamo, to appear and testify by video

conference at this trial.

        D.      Plaintiffs’ have not demonstrated that they can accomplish this request.

        Plaintiffs have offered no argument that they are even capable of overcoming the technical

hurdles of coordinating international videoconferencing. Issues of bandwidth, latency, resolution,

and general connectivity are compounded with international internet connections. The quality and

reliability of the connections on both sides of the world are of paramount importance to make sure


47
   See Benjamin v. Sparks, 986 F.3d 332, 344 (4th Cir. 2021) (concluding that the district court did not abuse
its discretion by excluding deposition testimony for undisclosed witnesses because “[v]ideo testimony is only
permitted ‘[f]or good cause in compelling circumstances and with appropriate safeguards”—and then only at
the district court’s discretion”).


RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                           PAGE 11
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21                   Page 16 of 17 PageID 2434



the witnesses can be effectively cross examined and the jury can understand everything. These are

even more important issues when interpreters are required. Plaintiffs have not even addressed these

technical issues. Thus, there is no assurance that Plaintiffs’ request to have video testimony is even

feasible.

                                          CONCLUSION
        The Court should deny Plaintiffs’ Motion to Permit Witnesses to Appear via Video

Conference first and foremost, because Plaintiffs did not properly disclose the existence of most of

these witnesses in the discovery period and should not be allowed to have them testify at all. Second,

Plaintiffs have failed to show good cause and compelling circumstances—or even make the argument

under the correct Rule as to each of the Proposed Video Witnesses. And because they have failed to

provide a reasonable explanation for the failure to timely disclose such witnesses, they cannot

demonstrate the importance of these witnesses testifying via video conference to overcome the

burden and prejudice to Defendants.

        Finally, the Plaintiffs have offered no explanation of how they propose to accomplish this

video testimony from a technical standpoint, nor given any assurances that they will be able to

coordinate live video testimony with translators with any of the technical competence required to

replace live testimony.




RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                                    PAGE 12
 Case 4:20-cv-00335-O Document 75 Filed 09/09/21               Page 17 of 17 PageID 2435



Dated: September 8, 2021                    Respectfully submitted,

                                            /s/ Brian Casper
                                            Darin M. Klemchuk
                                            Attorney-in-Charge
                                            Texas State Bar No. 24037685
                                            darin.klemchuk@klemchuk.com
                                            Brian Casper
                                            Texas Bar No. 24075563
                                            brian.casper@klemchuk.com
                                            Christian Cowart
                                            Texas Bar No. 2410578
                                            christian.cowart@klemchuk.com
                                            KLEMCHUK LLP
                                            8150 N. Central Expressway, 10th Floor
                                            Dallas, Texas 75206
                                            Telephone: 214.367.6000
                                            Facsimile: 214.367.6001

                                            ATTORNEYS FOR DEFENDANTS



                                    CERTIFICATE OF SERVICE

        The undersigned certifies that this document has been served on September 8, 2021, to all
counsel of record who are deemed to have consented to electronic service via the Court’s CM/ECF
system.

                                            /s/ Brian Casper
                                            Brian Casper




RESPONSE IN OPPOSITION TO MOTION TO PERMIT VIDEO TESTIMONY                               PAGE 13
